Appellant insists that this cause should be reversed because the trial court erred in admitting evidence that several hundred gallons of gasoline had been stolen during the months of October, November, December and January, without any attempt to connect appellant with more than ten gallons thereof. This matter was not adverted to in the original opinion because no bill of exceptions appears in the record bringing the point properly before us. It is mentioned in motion for new trial, but that is not sufficient to preserve *Page 552 
the question. (See Note 21, Vernon's C.C.P., page 537, section 47, Branch's Crim. Law).
The motion for rehearing is overruled.
Overruled.